 Case: 2:21-cv-03572-ALM-CMV Doc #: 5 Filed: 09/03/21 Page: 1 of 2 PAGEID #: 26




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ANGELA HARDING,                                    :
                                                   :
               Plaintiff,                          :   Case No. 2:21-cv-03572
                                                   :
       v.                                          :   CHIEF JUDGE ALGENON L. MARBLEY
                                                   :
U.S. ATTORNEY’S OFFICE, et al.,                    :   MAGISTRATE JUDGE VASCURA
                                                   :
               Defendants.                         :

                                       OPINION & ORDER

       On June 22, 2021, the United States Magistrate Judge issued a Report and

Recommendation in this case (ECF No. 3), recommending that the Court dismiss Plaintiff’s case

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2). The parties were specifically advised

of their right to object to the Report and Recommendation within fourteen days and of the

consequences of their failure to do so. (Id.). Ms. Harding submitted a motion for a hearing to

reconsider, which this Court construes as an objection to the Report and Recommendation. (ECF

No. 4). In her motion, Ms. Harding moves this Court to appoint her an advocate or counsel to assist

her with her claim because of her disability. (Id.).

       While this Court has jurisdiction under 28 U.S.C. § 1915(e)(1) to appoint counsel for an

indigent litigant, this is a privilege “justified only by exceptional circumstances.” Lavado v.

Keohane, 992 F.2d 601, 606 (6th Cir. 1993). Given the lack of clarity and irrational allegations set

forth in Ms. Harding’s complaint, this Court is not satisfied that exceptional circumstances justify

the appointment of counsel under 28 U.S.C. § 1915(e)(1). Her motion for reconsider does not

otherwise raise any specific objections to any part of the Magistrate Judge’s Report and

Recommendation. When a pleader fails to raise specific issues, the court will consider this a general



                                                   1
 Case: 2:21-cv-03572-ALM-CMV Doc #: 5 Filed: 09/03/21 Page: 2 of 2 PAGEID #: 27




objection to the magistrate judge’s report and will not recognize it. Robert v. Tesson, 507 F.3d 981,

994 (6th Cir. 2007). Accordingly, no objection has been filed and the deadline for such objections

passed on July 6, 2021.

       For the foregoing reasons, this Court ACCEPTS the Magistrate Judge’s Report and

Recommendation. This case is hereby DISMISSED.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 3, 2021




                                                 2
